           Case 1:18-cv-01158-JPW Document 46 Filed 05/15/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MARKUS J. WOODRING,                        :     Civil No. 1:18-CV-01158
                                           :
               Plaintiff,                  :
                                           :
               v.                          :
                                           :
THE HONORABLE MIKE TURZAI,                 :
et al.,                                    :
                                           :
               Defendants.                 :     Judge Jennifer P. Wilson

                                       ORDER

      AND NOW, on this 15th day of May, 2020, in accordance with the

accompanying memorandum of law, IT IS ORDERED Defendants’ motion to

dismiss and strike, Doc. 41, is GRANTED IN PART and DENIED IN PART as

follows:

            1) The motion to dismiss is GRANTED in that Counts I, III, IV, and V,

               as well as Count II against Defendants Turzai, Reed, and Eaton, are

               DISMISSED WITH PREJUDICE;

            2) The motion to dismiss is DENIED in all other respects; and

            3) The motion to strike is DENIED.

      IT IS FURTHER ORDERED that Defendants Turzai, Reed, and Eaton are

DISMISSED from this action, and a status call is scheduled for June 16, 2020, at

10:00 a.m. to discuss the case management deadlines in this matter. Plaintiff



                                           1
        Case 1:18-cv-01158-JPW Document 46 Filed 05/15/20 Page 2 of 2




shall initiate the call and have all parties on the line prior to calling chambers at

(717) 221-3970.



                                         s/Jennifer P. Wilson
                                         JENNIFER P. WILSON
                                         United States District Court Judge
                                         Middle District of Pennsylvania




                                            2
